DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 44 is  objected to because of the following informalities:  the typographical error of “compositioon”.  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claim set submitted 12/27/2021 has two claims numbered “50”.  The second occurrence of claim “50” has been renumbered as claim 51, and the submitted claim numbered “51” has been renumbered as claim 52.

Claims 5, 36-38 and 41 have been canceled.  Claims 39, 42 and 44 have been amended.  Claims 45-52 have been added.  Claims 39, 42-52 are pending and under consideration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is vague and indefinite in the recitation of “said peptide, polypeptide, fused protein or complex” because claim 44 is drawn to a pharmaceutical composition comprising the expression vector of claim 39.  The pharmaceutical composition of claim 39 comprises nucleic acids that encode a protein, but does not include the protein per se. As such the polymer of the pharmaceutical composition will not comprise or be impregnated with the fused protein encoded by the nucleic acid.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The specification does not address types of carriers used for the inventive pharmaceutical compositions comprising nucleic acids.  The specification teaches:

[0017] According to another aspect, the present invention provides a complex comprising KPC1 or peptide which is at least about 70% homologous to the KPC1 sequence as set forth in SEQ ID No. 4 and non-proteinaceous or proteinaceous moiety. 

[0018] According to another embodiment the non-proteinaceous moiety is polyethylene glycol (PEG) or derivative thereof, polyvinyl pyrrolidone (PVP), divinyl ether, albumin, maleic anhydride copolymer (DIVEMA), polysialic acid (PSA), poly(styrene comaleic anhydride) (SMA), hyaluronic acid (HA), alginic acid (AA), polyhydroxyethyl methacrylate (Poly-HEMA), glyme or polyisopropylacrylamide or any combination thereof.

One of skill in the art would conclude that the listed non-proteinaceous molecules, above, were part of a complex comprising KPC1, and not a carrier for the nucleic acids encoding KPC1.

The specification further teaches:

[0163] In some embodiments, the invention further envisages inclusion of the proteins of the invention sequence or a fused protein thereof in a complex where it is attached to proteinaceous (e.g., heterologous amino acid sequence) or non-proteinaceous moieties (e.g., PEG), each of which being capable of prolonging the half-life of the composition while in circulation. 
[0164] Such a molecule is highly stable (resistant to in-vivo proteolytic activity, probably due to steric hindrance conferred by the non-proteinaceous moiety) and may be produced using common solid phase synthesis. Further recombinant techniques may still be used, whereby the recombinant peptide product is subjected to in-vitro modification (e.g., PEGylation as further described herein below). 
[0165] The phrase "non-proteinaceous moiety" as used herein refers to a molecule not including peptide bonded amino acids that is attached to the above-described KPC1 or p50 amino acid sequence. According to some embodiments the non-proteinaceous moiety may be a polymer or a co-polymer (synthetic or natural). Non-limiting examples of the non-proteinaceous moiety of the present invention include polyethylene glycol (PEG) or derivative thereof, Polyvinyl pyrrolidone (PVP), albumin, divinyl ether and maleic anhydride copolymer (DIVEMA); polysialic acid (PSA) and/or poly(styrene comaleic anhydride) (SMA). Additionally, complexes which can protect KPC1 or p50 from the environment and thus keep its stability may be used, including, for example, liposomes or micelles containing the active ingredient of the invention or a fused protein comprising thereof are also included in the invention. 

[0166] According to some embodiments of the invention, the active ingredient of the invention or the fused protein comprising the active ingredient of the invention is attached to a non-proteinaceous moiety, which may act as a sustained-release enhancing agent. Exemplary sustained-release enhancing agents include, but are not limited to hyaluronic acid (HA), alginic acid (AA), polyhydroxyethyl methacrylate (Poly-HEMA), glyme and polyisopropylacrylamide. 
[0167] Attaching the amino acid sequence component of the active ingredient of the invention or the fused protein comprising thereof of the invention to other non-amino acid agents may be by covalent linking or by non-covalent complexion, for example, by complexion to a hydrophobic polymer, which can be degraded or cleaved producing a compound capable of sustained release; by entrapping the amino acid part of the active ingredient of the invention or the fused protein comprising thereof in liposomes or micelles to produce a complex comprising the active ingredient of the invention or the fused protein comprising the same. The association may be by the entrapment of the amino acid sequence within the other component (liposome, micelle) or the impregnation of the amino acid sequence within a polymer to produce the final peptide of the invention.

One of skill in the art would conclude that the listed non-proteinaceous molecules, above, were part of a complex comprising KPC1 or covalently attached to KPC1, and not a carrier for the nucleic acids encoding KPC1.

The originally filed specification teaches:
[0179] Serum albumin can also be engaged in half-life extension through modules with the capacity to non-covalently interact with albumin. In these approaches, an albumin-binding moiety is either conjugated or genetically fused to the therapeutic protein Proteins with albumin-binding activity are known from certain bacteria. For example, streptococcal protein G contains several small albumin-binding domains (ABD) composed of roughly 50 amino acid residues (6 kDa).

Based on this teaching, one of skill in the art would reasonably conclude that albumin or the albumin binding moiety could be a carrier for the therapeutic protein of the invention, rather than a carrier for a pharmaceutical composition comprising an expression vector comprising a nucleic acid encoding a fused protein comprising KPC1.

The originally filed specification teaches:
[0174] In some embodiments of the invention, there is provided a fused protein that comprises KPC1 or p50 as defined herein together with one or more molecule which extend the half-life of KPC1 or p50 in the plasma. In some embodiments, the fused protein further comprises a linker. In some embodiments of the invention, there is provided a fused protein that comprises KPC1 or p50 as defined herein and a protein that stabilizes KPC1 or p50 as defined herein or protect it in the blood stream or at the tissue. In some embodiments the fused protein comprises KPC1 or p50 as defined herein attached to a heterologous amino acid sequence. In some embodiments, the heterologous amino acid sequence comprises an immunoglobulin amino acid sequence. 
[0175] In some embodiments of the invention, there is provided a fused protein that comprises KPC1 or p50 as defined herein and IgG. The IgG may any subclasses or isotypes thereof, e.g., IgG1, IgG2, IgG3, IgG4. In some embodiments any other immunoglobulin region may be used.

Based on these teachings,  one of skill in the art would reasonably conclude that the fusion of the KPC1 protein with an immunoglobulin or antibody would extend the half-life of the encoded fusion protein, but not that an immunoglobulin or antibody was a carrier for the expression vector encoding the fusion protein of KPC1. 
One of skill in the art would reasonably conclude that applicant was not in possession of the pharmaceutically  acceptable carrier comprising a proteinaceous moiety, a non-proteinaceous moiety or a combination thereof, wherein the pharmaceutical composition comprises an expression vector comprising a nucleic acid encoding a fused protein of KPC1 of SEQ ID NO:4.


Claims 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The specification does not address types of carriers used for the inventive pharmaceutical compositions comprising nucleic acids.  The specification teaches:

[0017] According to another aspect, the present invention provides a complex comprising KPC1 or peptide which is at least about 70% homologous to the KPC1 sequence as set forth in SEQ ID No. 4 and non-proteinaceous or proteinaceous moiety. 

[0018] According to another embodiment the non-proteinaceous moiety is polyethylene glycol (PEG) or derivative thereof, polyvinyl pyrrolidone (PVP), divinyl ether, albumin, maleic anhydride copolymer (DIVEMA), polysialic acid (PSA), poly(styrene comaleic anhydride) (SMA), hyaluronic acid (HA), alginic acid (AA), polyhydroxyethyl methacrylate (Poly-HEMA), glyme or polyisopropylacrylamide or any combination thereof.

One of skill in the art would conclude that the listed non-proteinaceous molecules, above, were part of a complex comprising KPC1, and not a carrier for the nucleic acids encoding KPC1.

The specification further teaches:

[0163] In some embodiments, the invention further envisages inclusion of the proteins of the invention sequence or a fused protein thereof in a complex where it is attached to proteinaceous (e.g., heterologous amino acid sequence) or non-proteinaceous moieties (e.g., PEG), each of which being capable of prolonging the half-life of the composition while in circulation. 
[0164] Such a molecule is highly stable (resistant to in-vivo proteolytic activity, probably due to steric hindrance conferred by the non-proteinaceous moiety) and may be produced using common solid phase synthesis. Further recombinant techniques may still be used, whereby the recombinant peptide product is subjected to in-vitro modification (e.g., PEGylation as further described herein below). 
[0165] The phrase "non-proteinaceous moiety" as used herein refers to a molecule not including peptide bonded amino acids that is attached to the above-described KPC1 or p50 amino acid sequence. According to some embodiments the non-proteinaceous moiety may be a polymer or a co-polymer (synthetic or natural). Non-limiting examples of the non-proteinaceous moiety of the present invention include polyethylene glycol (PEG) or derivative thereof, Polyvinyl pyrrolidone (PVP), albumin, divinyl ether and maleic anhydride copolymer (DIVEMA); polysialic acid (PSA) and/or poly(styrene comaleic anhydride) (SMA). Additionally, complexes which can protect KPC1 or p50 from the environment and thus keep its stability may be used, including, for example, liposomes or micelles containing the active ingredient of the invention or a fused protein comprising thereof are also included in the invention. 
[0166] According to some embodiments of the invention, the active ingredient of the invention or the fused protein comprising the active ingredient of the invention is attached to a non-proteinaceous moiety, which may act as a sustained-release enhancing agent. Exemplary sustained-release enhancing agents include, but are not limited to hyaluronic acid (HA), alginic acid (AA), polyhydroxyethyl methacrylate (Poly-HEMA), glyme and polyisopropylacrylamide. 
[0167] Attaching the amino acid sequence component of the active ingredient of the invention or the fused protein comprising thereof of the invention to other non-amino acid agents may be by covalent linking or by non-covalent complexion, for example, by complexion to a hydrophobic polymer, which can be degraded or cleaved producing a compound capable of sustained release; by entrapping the amino acid part of the active ingredient of the invention or the fused protein comprising thereof in liposomes or micelles to produce a complex comprising the active ingredient of the invention or the fused protein comprising the same. The association may be by the entrapment of the amino acid sequence within the other component (liposome, micelle) or the impregnation of the amino acid sequence within a polymer to produce the final peptide of the invention.

One of skill in the art would conclude that the listed non-proteinaceous molecules, above, were part of a complex comprising KPC1 or covalently attached to KPC1, and not a carrier for the nucleic acids encoding KPC1.  The specification teaches various proteinaceous or non-proteinaceous carrier moieties for the inventive proteins and fusion polypeptides.  

The prior art teaches: 
an antibody (Trubetskoy et al, Bioconjugate Chemistry, 1992, Vol. 3, pp. 323-327);
albumin (Sedlacek et al, U.S. 5,916,803, column 2, last sentence);
PEG (Baumhof et al, WO2011/026641, abstract and page 10, lines 15-28);
hyaluronic acid (the abstract of Chen et al, Hyaluronan, Proceedings of the International Cellucon Conference, 2002, Vol. 1, pp. 305-311, Howden et al, WO2014039012);
polyvinyl pyrrolidone (Mumper et al, Pharmaceutical Research, 1996, Vol. 13, pp. 701-709);
poly-isopropylacrylamide (Murata et al, Bioorganic and Medicinal Chemistry Letters, 2003, Vol. 13, pp. 3967-3970);
a liposome (Kusumoto et al, U.S. 2014/0079770, page 2, paragraph [0022, “item 23”]) and Hayes et al, Biochimica et Biophysica Acta, 2006, Vol. 1758, No. 4, pp. 429-442);
a micelle (Pitard et al, PNAS, 1997, Vol. 94, pp. 14412-14417; Monahan et al, U.S. 6,429,200) and 
a sustained release agent (Barman et al, WO2002057424) as carriers for nucleic acids.

Neither the prior art, nor the specification teaches a pharmaceutical carrier for nucleic acids which is an “immunoglobulin”, an albumin-binding moiety, polysialic acid, glyme or a lipophilic solvent.  It is noted that “lipophilic solvents” such as oils are part of liposomes (Kalariya et al, International Journal of Pharmaceutics, 2013, Vol. 453, pp. 400-407), but there is no evidence or art of record to support the notion that lipophilic solvents alone can be used as carriers for nucleic acids.  Ando et al (WO 01/34206) teach alginic acid as part of a water-insoluble, biodegradable polymer as a carrier of nucleic acids (page 2, 2nd paragraph).  Kusumoto et al (U.S. 2014/0079770) teach poly (styrene) co-maleic anhydride or divinyl ether-maleic anhydride co-polymer (page 2, paragraph [0020], “Item 9” ) as constituents of a hydrophilic polymer for delivering nucleic acids to the lung  (page 2, second column, lines 1-4).  Duan et al 
The art teaches that the potential clinical utility of direct gene transfer using an expression vector such as plasmid DNA with saline as a carrier is limited by low levels of gene expression and high variability because the injection of pDNA in saline results in only a very small amount of  the injected DNA being taken up  by cells  and expressed, whereas the majority of the administered dose is rapidly degraded or removed from the injection site (Huang et al, Journal of Pharmaceutical Sciences, 2002, vol. 91, pp. 1371-1381, see page 1371, second column, lines 7-15).  The art teaches that an ideal particulate carrier for nucleic acids should be small, have the ability to evade the RES system in order to reach remote disease sites such as tumors and to be able to deliver the intact genetic material intracellularly at the target cell (Hayes et al, Biochimica et Biophysica Acta, 2006, Vol. 1758, pp. 429-442, see page 429, second column, lines 3-6).
 One of skill in the art would be subject to undue experimentation in order to use immunoglobulin, lipophilic solvents, an albumin-binding moiety, polysialic acid, glyme, alginic acid, poly (styrene) co-maleic anhydride, divinyl ether-maleic anhydride co-polymer, poly-hydroxyethyl methacrylate, or a polymer impregnated with KPC1 fused protein or complex as sole carriers for the therapeutic nucleic acids of the invention.  One of skill in the art would be subject to undue experimentation in order to use the broadly claimed proteinaceous, non-proteinaceous carriers, or albumin-binding moiety as sole carriers for the therapeutic nucleic acids of the invention. There is no reasonable expectation of success for the said carriers used as the sole agent to be miscible with the nucleic acids such that aggregation does not occur and the nucleic acids are protected from degradation in vivo in order to prolong the exposure of the intact nucleic acids to target cells in vivo. 

Allowable Subject Matter
Claims 39, 42, 43, 45, 51 and 52 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643